DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 5, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Brandl reference (AT 402 329 B).
5.	Regarding claim 1, the Brandl reference discloses:
an engine piston (FIG. 3) comprising: 
a piston main body (1’) that reciprocates in an axial direction of a cylinder along an inner wall surface of the cylinder (FIG. 3); and 
a piston pin that connects the piston main body and a connecting rod (Page 3, lines 45-50), wherein 
the piston main body (1’) includes 
a piston head that has a crown surface (2) forming a part of a wall surface of a combustion chamber (FIG. 3), and 
a pair of pin bosses that are connected to a side of the piston head opposite to the crown surface (FIG. 3), arranged with a distance in between in a first direction 
the piston head includes 
a pair of hollow parts (7’) (FIG. 3—the left and right part of (7’) with respect to the center axis form a pair) each of which extends in a second direction orthogonal to both the axial direction and the first direction at a position between the crown surface and each of the pin holes in the axial direction (FIGS. 3 & 4), and 
a particulate filler filled in the pair of hollow parts (Page 3, lines 53-55 salts).
6.	Regarding claim 2, the Brandl reference further discloses:
wherein both ends of the hollow part in the second direction are located at an outer edge of the piston head (FIG. 3).
7.	Regarding claim 5, the Brandl reference further discloses:
wherein the piston head includes an annular hollow part that extends circumferentially along an outer edge of the piston head (FIG. 3—the upwardly extending portions of (7’) form an annular shape), and
a particulate filler that is filled in the annular hollow part (salts).
8.	Regarding claim 15, the Brandl reference further discloses:
a method for manufacturing the piston main body according to claim 1 (FIG. 3—the piston main body must have been formed by a method), the method comprising:
a preparation step of preparing a mold and a core for forming the hollow part (Page 3, Paragraph 7—by means of a core);
a pouring step of setting the core in the mold and pouring a metal material into the mold (implicit in use of a core to form a metal piston);
a product removal step of removing the piston main body from the mold and further removing the core from the piston main body to form the hollow part (implicit); and
a filler filling step of filling the particulate filler in the hollow part (Page 3, Paragraph 7).

a method for manufacturing the piston main body according to claim 1 (Page 3, Paragraph 9), the method comprising:
an enclosure body (17’) manufacturing step of manufacturing a filler enclosure body in which the particulate filler is enclosed (Page 3, Paragraph 9);
a pouring step of preparing a mold and the filler enclosure body and setting the filler enclosure body in the mold as an insert part to pour a metal material into the mold (Page 3, Paragraph 9); and
a product removal step of removing the piston main body from the mold (implicit).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 6, 7, 10, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Brandl reference in view of the Japanese reference (JP2017/223133A).
12.	Regarding claim 3, the Brandl reference fails to disclose:
wherein a pillar extending in the first direction is formed in the hollow part.
The Japanese reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 3) wherein a pillar (83) extending in the first direction is formed in the hollow part (FIG. 3).  Such configurations/structures would allow oil to flow through [Paragraph 0067].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandl reference, such that the Brandl 
13.	Regarding claim 6, the Brandl reference fails to disclose:
wherein a particle of the particulate filler has a spherical shape.
The Japanese reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 8) wherein a particle of the particulate filler has a spherical shape (FIG. 8).  Such configurations/structures would allow oil to flow through [Paragraph 0067].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandl reference, such that the Brandl reference fails to disclose wherein a particle of the particulate filler has a spherical shape, as clearly suggested and taught by the Japanese reference, in order to allow oil to flow through [Paragraph 0067].  
14.	Regarding claim 7, the Brandl reference fails to disclose:
wherein a particle size of the particle is 10 um to 100 um.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a particle size of the particle is 10 um to 100 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
15.	Regarding claim 10, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a packing density of the particulate filler in the hollow part is 25% to 60%, since it has been held that where the general conditions of a claim 
16.	Regarding claim 13, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%. 
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a packing density of the particulate filler in the hollow part is 25% to 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
17.	Regarding claim 14, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a packing density of the particulate filler in the hollow part is 25% to 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
18.	Regarding claim 17, the Brandl reference fails to disclose:
a method for manufacturing the piston main body according to claim 1, wherein by repeating a step of spreading a metal powder on a modeling base, a step of scanning the metal powder on the modeling base with a laser beam to melt and solidify the metal powder, and a step of lowering the modeling base by a fixed amount in this order, the fixed amount of the piston main body is formed in a layer in order, a portion corresponding to the hollow part is not irradiated with the laser beam during forming such that the metal powder remains, and thus the hollow part in which the metal powder is enclosed as the particulate filler is formed in the piston main body.  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandl reference, such that the Brandl reference fails to disclose a method for manufacturing the piston main body according to claim 1, wherein by repeating a step of spreading a metal powder on a modeling base, a step of scanning the metal powder on the modeling base with a laser beam to melt and solidify the metal powder, and a step of lowering the modeling base by a fixed amount in this order, the fixed amount of the piston main body is formed in a layer in order, a portion corresponding to the hollow part is not irradiated with the laser beam during forming such that the metal powder remains, and thus the hollow part in which the metal powder is enclosed as the particulate filler is formed in the piston main body, as clearly suggested and taught by the Japanese reference, in order to allow oil to flow through [Paragraph 0067].  
19.	Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Brandl reference 
20.	Regarding claim 8, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%.

21.	Regarding claim 9, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a packing density of the particulate filler in the hollow part is 25% to 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
22.	Regarding claim 12, the Brandl reference fails to disclose:
wherein a packing density of the particulate filler in the hollow part is 25% to 60%.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a packing density of the particulate filler in the hollow part is 25% to 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
23.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Brandl reference in view of the Azevedo reference (US Patent Publication No. 2017/0159604).
24.	Regarding claim 18, the Brandl reference fails to disclose:
a method for manufacturing the piston main body according to claim 1, the method comprising: a first part manufacturing step of manufacturing a first part that is a part of the piston main body and includes the crown surface; a second part manufacturing step of manufacturing a second part of the piston main body other than the first part, the second part 
The Azevedo reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 1) a method for manufacturing the piston (20) main body according to claim 1, the method comprising: a first part (32) manufacturing step of manufacturing a first part that is a part of the piston main body and includes the crown surface [Paragraph 0017—implicitly the first part had to be manufactured]; a second part (34) manufacturing step of manufacturing a second part of the piston main body other than the first part [Paragraph 0019—implicitly the second part had to be manufactured], the second part including a part forming at least a part of the hollow part and the pair of piston bosses (FIG. 1); and an integration step of integrating the first part and the second part [Paragraph 0019—friction welds].  Such configurations/structures would allow the formation of a sealed cooling gallery [Paragraph 0019].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandl reference, such that the piston further includes a method for manufacturing the piston main body according to claim 1, the method comprising: a first part manufacturing step of manufacturing a first part that is a part of the piston main body and includes the crown surface; a second part manufacturing step of manufacturing a second part of the piston main body other than the first part, the second part including a part forming at least a part of the hollow part and the pair of piston bosses; and an integration step of integrating the first part and the second part, as clearly suggested and taught by the Azevedo reference, in order to allow the formation of a sealed cooling gallery [Paragraph 0019].  
Allowable Subject Matter
25.	Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747